 



Exhibit 10.1
SEVERANCE AGREEMENT AND RELEASE AND WAIVER
     This Severance Agreement and Release and Waiver (“Agreement”) is entered
into by and between Chicago Bridge & Iron Company (Delaware) (“Company” or
“CB&I”) and Richard E. Goodrich (“Executive”), effective as of the date
indicated in Paragraph 14 (the “Effective Date”).
     Executive and CB&I have agreed that Executive will retire from employment
with the Company with full retirement benefits effective February 13, 2006. In
order to accomplish an orderly transition of his duties, Executive and CB&I have
agreed that Executive will resign from his position as Chief Financial Officer
effective immediately, and will commence assisting the Company with other
matters.
     In recognition of Executive’s service to the Company and its shareholders,
and in return for Executive’s agreements and covenants contained herein, the
Company has determined to provide Executive with the benefits specified in this
Agreement.
     This Agreement will govern the Company’s and Executive’s relationship and
arrangements with respect to such matters.
     In consideration of the foregoing and the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

  1.   Status. Executive will remain an employee of the Company through February
13, 2006. Executive hereby resigns, effective as of the date of his execution of
this Agreement, as Chief Financial Officer of the Company and from all director,
officer and employment positions he holds with any of the Company’s subsidiaries
or affiliates. Following February 13, 2006, Executive will no longer be employed
by the Company. From the date of his execution of this Agreement through
February 13, 2006, Executive shall assist in an orderly transition of his duties
and shall have and perform such responsibilities and duties relating solely to
CB&I’s divestiture, merger and acquisition (collectively “M&A”) activity as may
be assigned to him by the Chief Executive Officer of the Company and other
mutually agreed services.     2.   Compensation and Benefits.

  (A)   Salary. Executive will remain on the Company’s payroll and shall
continue to receive compensation at his current base salary rate of $28,750 per
month through February 13, 2006, at which time such salary continuation shall
cease. Such compensation shall be payable in the amounts, at the times and in
the manner otherwise applicable to Executive immediately prior to his execution
of this Agreement. The Company shall withhold from such payments all applicable
payroll taxes and other authorized or legally required deductions.     (B)  
Bonus. Executive will be entitled to a cash bonus for service during and through
2005 in the amount of at least $175,000.     (C)   Severance Payments. Company
will pay to Executive, within 48 hours following the termination of his
employment on February 13, 2006, (i) a one-time separation payment in the amount
of $400,000, and (ii) an additional one-time payment in the amount of $172,000
(for loss of long-term incentive awards that will not vest based on Executive’s

1



--------------------------------------------------------------------------------



 



Exhibit 10.1

      agreed retirement date of 2/13/06). The Company shall withhold from such
payments all applicable payroll taxes and other authorized or legally required
deductions.

  (D)   Benefits. Executive will continue to receive all Company benefits
(including perquisites), which he was receiving as of the date of his execution
of this Agreement, through February 13, 2006, at which time Executive’s coverage
under and participation in the Company’s benefit plans and arrangements
(including perquisites) shall cease, except as required by the terms of any
benefit plan or applicable law. Executive will continue to be subject to all
Company policies relating to benefits currently in effect and as they may
change. Upon the Executive’s retirement from the Company on February 13, 2005,
Executive and his spouse will be eligible for health care coverage under the
CB&I Pensioner Health Care Program and Executive will receive retiree life
insurance. Executive’s (and his spouse’s) right to such health care and life
insurance coverage shall be identical to that provided to other retirees of the
Company and subject to all terms of the applicable plans and all rights reserved
by the Company including as plan sponsor. Consistent with the provisions of the
CB&I Savings Plan, should Executive elect to retire effective immediately upon
the termination of his employment, he will receive a Company contribution based
on his eligible pay for 2006.     (E)   Existing Long-Term Incentive Awards.
Executive’s rights with respect to prior awards to Executive under the Chicago
Bridge & Iron 1999 Long-Term Incentive Plan (“Incentive Plan”) shall be as
follows:

  •   The Service Condition stipulated in the 2005 Restricted Stock Award
granted to Executive on April 18, 2005 will be waived. All other conditions and
terms of such award set out in the Agreement and Acknowledgement of 2005
Restricted Stock Award and the Incentive Plan, including it being contingent on
the Company achieving the stipulated earnings per share targets and the Period
of Restrictions, shall apply.     •   Executive’s rights with respect to all
other Incentive Plan awards will be subject to and governed by the terms and
conditions under which those awards were made, as reflected in the Incentive
Plan and the respective award agreements.

  (F)   Retention of Executive for Consulting Services. The Company and
Executive are entering into an Agreement for Consulting Services simultaneously
with the execution of this Agreement, which is attached hereto as Exhibit A.
Executive’s various covenants and obligations under this Agreement which are
intended to be in force following the termination of his employment relationship
with the Company shall apply to and be incorporated into the Agreement for
Consulting Services and any breach by Executive of those covenants and
obligations shall likewise constitute a breach of the Agreement for Consulting
Services and entitle the Company to cancel or terminate that consulting
agreement without liability or further obligation of any kind to Executive.    
(G)   Except as may be specifically provided herein or in the Agreement for
Consulting Services attached hereto as Exhibit A, after February 13, 2006, the
Company will provide no other type of compensation, benefits, or perquisites to
Executive, regardless

2



--------------------------------------------------------------------------------



 



Exhibit 10.1

      of whether such have previously been provided or offered to Executive.
Compensation and benefits provided to Executive pursuant to this Paragraph 2 are
in lieu of any additional forms of compensation or benefits to which Executive
otherwise would be entitled. For example, Executive understands and agrees that
he shall not have any right to severance or similar payments of any nature
(including under the Salaried Employee Severance Pay Plan, as amended October 2,
2000, the Change of Control Severance Agreement between Executive and the
Company and certain of its affiliates dated June 3, 2002, any other severance
pay plan, or any other personal or individual agreement between him and the
Company or any subsidiary or affiliate) other than that expressly provided for
in the preceding subparagraphs of this Paragraph 2.

  (H)   The Chicago Bridge and Iron Company Change of Control Severance
Agreement between Executive and the Company and certain of its affiliates dated
June 3, 2002 is hereby revoked, cancelled and voided as of the Effective date of
this Agreement. Executive understands and agrees that, in return for
consideration he is receiving under this Agreement, he hereby waives all rights
under and shall not be entitled to any payments pursuant to or benefits of that
Change of Control Severance Agreement regardless of what events may be occurring
now or may occur in the future, including prior to the date his employment with
the Company terminates.

3.   Confidentiality.

  (A)   The Company and Executive agree that the Company may disclose this
Agreement and the terms of this Agreement pursuant to a press release and
filings with the Securities and Exchange Commission.     (B)   Executive agrees
to execute, simultaneous with his execution of this Agreement, the currently in
use version of the CB&I Employee Invention and Confidential Information
Agreement, attached hereto as Exhibit B, and to comply, in the present and in
the future, with all terms of and obligations under that agreement. In addition
to his obligations under the CB&I Employee Invention and Confidential
Information Agreement, Executive agrees to the following provisions with respect
to Company property and confidential information.     (C)   On or before
February 13, 2006, or at such other time as may be requested by the Company,
Executive will return all of the Company’s property in Executive’s possession
including, but not limited to, files, records, manuals, memoranda, documents,
keys, access cards, any phone cards, and all of the tangible and intangible
property belonging to the Company and relating to Executive’s employment with
the Company. Executive will not retain any copies or summaries, electronic or
otherwise, of such property.     (D)   Executive shall not disclose to any other
person or entity any confidential or proprietary information, as described in
subparagraph (E) below and all subsections thereunder, that Executive acquired
as an employee, officer or director of the Company or any of its affiliates or
subsidiaries, or use such information in any manner that is detrimental to the
interest of the Releasees (defined in Paragraph 10 below), except in response to
compulsory legal process by a court of competent jurisdiction that requires
disclosure

3



--------------------------------------------------------------------------------



 



Exhibit 10.1

      of such information, provided that Executive hand delivered or telefaxed a
copy of such process to the General Counsel of the Company within seven days
after receipt of such process, and did not disclose any information until the
last day indicated in the legal process or, if the Company timely and properly
objected to or moved to quash the disclosure and notified Executive that it had
so objected or moved, only when and if such objections were overruled by the
relevant Court.

Executive agrees that all information described in subparagraph (E) is the
property of the Company. Executive agrees to leave all Company property with the
Company as of February 13, 2006, and will not retain any such information, or
copy of such information, in any form from and after that date (other than any
such information that he is provided by the Company in connection with those
consulting services he renders under the Agreement for Consulting Services
attached hereto as Exhibit A, all of which shall be returned to the Company no
later than the expiration of that Agreement for Consulting Services). These
obligations of confidentiality survive execution of this Agreement, Executive’s
termination of employment, and the expiration of the Agreement for Consulting
Services.

  (E)   “Confidential” or proprietary information” as used in this Agreement
shall include, but not be limited to, the following, except to the extent that
such information has not been held confidential by the Company, or can be
determined from information that is publicly available, or is already known to
the recipient of Executive’s communication through receipt from a third party
source who had an unrestricted right to disclose that information when it did
so:

  (1)   Any materials, documents, records, e-mail, voice mail, conversations,
knowledge or information that relate to the business of the Company, including,
but not limited to:

  (a)   Business or marketing strategies;     (b)   Products, future projects,
prices, billing rates, research, marketing, servicing, engineering,
developments, innovations, designs, ideas, plans, trade secrets or technical
information;     (c)   All financial information and sources of the business,
including tax records, investments, financial statements and accounting
procedures;     (d)   Data figures, sales figures, projections, estimates,
market research and analysis, advertising and sales, computing techniques,
staffing, or direct or indirect cost data;     (e)   All client information,
including customer lists, information relating to the relationships between the
Company and its clients, and information relating to existing and potential
clients;

4



--------------------------------------------------------------------------------



 



Exhibit 10.1

  (f)   All subcontractor, supplier, vendor and consultant information
(including, without limitation their products, prices, costs, names, addresses,
titles, telephone numbers, and financial, personal, or business information) or
agreements to which they are a party;     (g)   Information pertaining to any
lawsuits, potential or existing, with the exception of information that has
become public record;     (h)   Equipment, modifications, software, source code,
object code, hardware, program documentation, user documentation, procedures,
processes, production controls and specifications;     (i)   Patent
applications, inventions, improvements, specifications, codes, developmental or
experimental work, formulas, test data, prototypes, models and copyrighted
information; and     (j)   Any other confidential, nonpublic or proprietary
information, or trade secret of the Company.

  (F)   Executive shall at all times maintain the confidentiality of all trade
secrets relating to the Company. All such documentation and information is the
exclusive property of the Company. Executive will not at any time hereafter use,
publish, disclose, disseminate, appropriate, communicate or make accessible any
such trade secrets to any third party for Executive’s own benefit or for the
benefit of another.     (G)   Executive shall deliver to and pay over to the
Company all monies or other consideration, including advances, service fees,
royalties or gifts that Executive may receive, or which are distributed at
Executive’s direction or with Executive’s consent or acquiescence to any person
or entity, for, on account of, or in relation to the disclosure of confidential
information in breach of this Agreement. Executive may not seek to profit
personally, directly or indirectly, from the Company’s entrustment to Executive
of such confidential information.

4.   Intellectual Property Ownership. Any and all works that Executive conceived
or made or may conceive or make during the period of employment and that are, in
any way, directly or indirectly, connected with the Company’s business are and
shall be the sole and exclusive property of the Company. Executive agrees that
all copyrightable works created by Executive or under Executive’s direction in
connection with the Company’s business are “works made for hire” and are and
shall be the sole and complete property of the Company and that any and all
copyrights to such works shall belong to the Company whether or not such works
were or are created outside normal business hours, off Company property or with
equipment or materials not furnished by the Company. To the extent such works
are not deemed to be “works made for hire,” Executive hereby assigns all rights,
including copyright, in these works to the Company without further compensation.
  5.   Non-solicitation of Employees. As a material inducement to the Company to
enter into this Agreement, through February 13, 2009, Executive shall not, and
shall not permit any of his

5



--------------------------------------------------------------------------------



 



Exhibit 10.1

    affiliates to, either directly or indirectly, (i) initiate contact or
solicit with respect to hiring, any present employee, director, manager or
officer of Company or any of its affiliates or subsidiaries (including any
person who acted in such capacity within the one year period prior to any such
contact or solicitation), or (ii) encourage any such employee, director, manager
or officer to accept employment with any third party or otherwise leave the
Company or any of its affiliates or subsidiaries.

6.   Non-solicitation of Customers. As a further material inducement to the
Company to enter into this Agreement, through February 13, 2009, Executive shall
not, and shall not permit any of his affiliates to, either directly or
indirectly, solicit or divert to any competitor of the Company or its
subsidiaries or affiliates, or retain on behalf of any competitor of the Company
or its subsidiaries or affiliates, any individual or entity who is a customer of
the Company or its subsidiaries or affiliates, or was a customer of the Company
or it subsidiaries or affiliates during the one year period prior to any such
solicitation or diversion, with regard to services of the type actually
provided, on or prior to February 13, 2006, to any such customer by the Company
or its subsidiaries or affiliates or of the type that the Company or its
subsidiaries or affiliates has actually proposed, on or prior to February 13,
2006, to provide to any such customer.   7.   Non-compete. The parties recognize
that for the duration of Executive’s employment and his subsequent service as a
consultant, he will continue to gain knowledge of confidential and proprietary
information relating to the Company of a special and unique value. As a further
material inducement to the Company to enter into this Agreement, and to enforce
Executive’s promises regarding the protection of such confidential and
proprietary information, the parties agree that for the period during which the
Agreement for Consulting Services (Attachment A) is in effect, and for a period
of one year following the expiration or termination of that Agreement for
Consulting Services (the “Non-Competition Period”), Executive shall not, and
shall not permit any of his affiliates to, directly or indirectly, through the
ownership of equity interests, stock, assets or otherwise or as an owner,
partner, member, officer, director, financier, employee, advisor or consultant,
enter into competition with the Company or its subsidiaries or affiliates as the
business thereof existed as of February 13, 2006 (the “Competing Business).   8.
  Certain Remedies. In the event of a breach by Executive or any of his
affiliates of the terms of Paragraphs 5, 6 or 7, the Company shall be entitled,
if it shall so elect, to institute legal proceedings to obtain damages for any
such breach, or to enforce the specific performance of such terms by Executive
(or his applicable affiliate) and to enjoin Executive (or his applicable
affiliate) from any further violation and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by applicable law.
Executive acknowledges that the remedies at law for any breach by Executive or
his affiliates of the provisions of Paragraphs 5, 6 or 7 may be inadequate and
that the Company shall be entitled to injunctive relief against Executive (or
his applicable affiliate) in the event of any breach without the necessity of
posting any bond.       The necessity of protection against competition,
solicitation or diversion by Executive and his affiliates and the nature and
scope of such protection has been carefully considered by the parties to this
Agreement based upon the consultation with and advice from their respective

6



--------------------------------------------------------------------------------



 



Exhibit 10.1

    legal counsel. The parties agree and acknowledge (i) that the duration,
scope and geographic areas applicable to the covenants contained in Paragraphs
5, 6 and 7 are fair, reasonable and necessary, and do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of the Company and its subsidiaries and affiliates and the business goodwill
thereof, (ii) that adequate compensation has been received by Executive for such
obligations, and (iii) that these obligations do not prevent Executive and his
affiliates from conducting his or their remaining personal or business
interests. If any provision of Paragraphs 5, 6 or 7 is held to be illegal,
invalid or unenforceable under present or future laws effective during the
Non-Competition Period or the other time periods covered by such Paragraphs, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
but no such added provision shall be broader or result in a greater limitation
of the activities of Executive or his affiliates than is provided in Paragraphs
5, 6 or 7 on the date hereof. If the automatic reformation provision contained
in this Paragraph for any reason fails or is held to be illegal, invalid or
unenforceable, the parties request that the applicable court or governmental
entity, as the case may be, making such determination to interpret, alter, amend
and modify the terms of Paragraphs 5, 6 or 7 to include as much of the scope,
time period and geographic area specified therein as may be possible without
rendering any provision of those Paragraphs illegal, invalid or unenforceable,
but no such modified term shall be broader or result in a greater limitation of
the activities of Executive and his affiliates than is provided in Paragraphs 5,
6 or 7 on the date hereof.

9.   Future cooperation and support.

  a.   Business issues. Through February 13, 2006, Executive shall, without
additional compensation over and above salary, benefits, and other payments set
forth in section 2, assist the Company’s Chief Executive Officer and management
team in the orderly transition of his duties to his successor and make himself
available to the extent called upon to support the Company, its subsidiaries and
affiliates solely in the area of M&A activity and other mutually agreed
services. After February 13, 2006, Executive’s obligations to the Company shall
be as defined in the Agreement for Consulting Services (Attachment A).     b.  
Legal actions. Executive shall cooperate fully with the Company in its
prosecution or defense of, or participation in, any administrative, judicial or
other proceeding arising from any charge, complaint or other legal action, which
has been or may be filed. Executive shall reasonably cooperate with any and all
representatives of the Company, its affiliates and successors, in providing
accurate and complete information to such representatives related to
administrative, judicial or other actions in which the Company or any of its
owners, shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, subsidiaries, affiliates (and
agents, directors, officers, employees, representatives and attorneys of such
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them is a party. Such cooperation shall include, but not be
limited to, meeting with representatives of the Company or its affiliates and
subsidiaries upon reasonable notice at reasonable times and locations and
providing accurate and complete information and testimony

7



--------------------------------------------------------------------------------



 



Exhibit 10.1

      related to Executive’s employment with the Company to such
representatives. The Company shall compensate Executive for time spent pursuant
to this paragraph in accordance with the terms of the Consulting Agreement, and
reimburse Executive for reasonable out-of-pocket expenses incurred.

  c.   Payment of Legal Fees & Expenses. In the event Executive is required to
testify in a legal or regulatory proceeding or retain legal counsel for any
reason in connection with such testimony, which arises out of, or is related to
his employment with, or consulting for Company, Company agrees to pay for or
reimburse Executive for any reasonable legal fees, expenses and costs incurred
by Executive in connection with such testimony. Such payment or reimbursement
shall be made to counsel or Executive as appropriate within fourteen (14) days
after submission and review and approval of the relevant statements or invoices.
Nothing contained in this Section shall affect Executive’s right or ability to
recover legal fees and expenses in any other section of this Agreement or the
Executive’s rights under the Articles of Association with respect to
indemnification or the Company’s Directors and Officers Liability insurance
policy.

10.   Release and Covenant Not to Sue. As a further material inducement to the
Company to enter into this Agreement, Executive, on his behalf and on behalf of
his affiliates, heirs, successors and assigns, hereby irrevocably and
unconditionally releases, acquits and forever discharges and covenants not to
sue the Company and each of the Company’s parents, owners, shareholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives and attorneys of such parents, subsidiaries
and affiliates) and all persons acting by, through, under or in concert with any
of them (collectively the “Releasees”), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown (individually “Claim” or
collectively “Claims”), which Executive now has, owns, or holds, or which
Executive at any time heretofore had, owned or held, against any of the
Releasees, including, but not limited to, (a) all Claims of age discrimination
under the Age Discrimination in Employment Act of 1967 or any similar state
statute; (b) all Claims under the Executive Retirement Income Security Act of
1974; (c) all employment or discrimination Claims under the statutes of the
State of Texas or any other state; (d) all Claims of unlawful discrimination
based on age, sex, race, religion, national origin, handicap, disability, equal
pay, veteran status or any other basis arising under any federal, state or local
statute or common law, (e) all Claims of wrongful discharge, harassment,
retaliation (including for having engaged in whistle blowing actions), breach of
any implied or express employment contract, negligent or intentional infliction
of emotional distress, libel, defamation, breach of privacy, fraud, and breach
of any implied covenant of good faith and fair dealing; and (f) all Claims
related to Executive’s employment with the Company, including, but not limited
to, all Claims related to unpaid wages, salary, overtime compensation, bonuses,
incentive compensation, severance pay, vacation pay, or other compensation or
benefits arising out of Executive’s employment with the Company. Executive
covenants and agrees not to bring any judicial action against any of the
Releasees with respect to any such Claim or Claims and warrants that no such
Claim or Claims have been filed.

8



--------------------------------------------------------------------------------



 



Exhibit 10.1

    Nothing in this Paragraph is intended to release the Company from its
obligations to make payments to the Executive as contemplated by this Agreement,
or to affect the Executive’s rights as contemplated by this Agreement.   11.  
No Admission. This Agreement shall not in any way be construed as an admission
by the Company of any illegal act whatsoever against Executive or any other
person, and the Company specifically disclaims any liability to Executive or any
other person, on the part of itself or its agents.   12.   Representations of
Executive. Executive represents and agrees (a) that he has been advised by the
Company in writing by this Agreement to consult with an attorney of his choice
prior to signing this Agreement and that the Company has afforded him no less
than 21 days to consider whether to execute this Agreement; (b) that he would
not be entitled to the compensation set forth in Paragraph 2 hereof but for the
terms of this Agreement; (c) that he has consulted or has had sufficient
opportunity to discuss with any person, including an attorney of his choice, all
provisions of this Agreement, that he has carefully read and further understands
same, that he is competent to execute this Agreement, and that he is entering
same voluntarily; (d) that he has not heretofore assigned or transferred, or
proposed to assign or transfer, to any person or entity, any Claim or any
portion thereof or interest therein; and (e) that in executing this Agreement,
he does not rely and has not relied upon any representation or statement made by
any of the Releasees or by any of the Releasees’ agents, representatives or
attorneys with regard to the subject matter, basis or effect of this Agreement
or otherwise.       Executive shall indemnify and hold each and all of the
Releasees harmless from and against any and all loss, cost, damage, or expense,
including, without limitation, attorneys’ fees, incurred by the Releasees, or
any of them, arising out of any breach of this Agreement by Executive or the
fact that any representation made by Executive was false when made.   13.  
Conditions to Payments. It is a condition to Executive’ rights pursuant to
Paragraph 2 hereof that Executive refrain from making disparaging, negative or
other similar remarks concerning the Company or any of its subsidiary or
affiliated corporations or entities, or their respective officers, directors, or
employees. Similarly, the Company and any of its subsidiary or affiliated
corporations or entities, and their respective officers, directors, or employees
will refrain from making disparaging, negative or other similar remarks
concerning Executive.   14.   Revocation and Effective Date. It is expressly
agreed that for seven days following execution of this Agreement by Executive,
Executive may revoke this Agreement; except for the provisions of Paragraph 1
which shall become effective immediately upon Executive’s execution of this
Agreement. It is further expressly agreed by the parties that this Agreement
shall not become effective or enforceable until the seven day revocation period
described above has expired (the “Effective Date”), after which this Agreement
shall be deemed effective and enforceable in all respects. Executive agrees that
Revocation on his part shall be accomplished by hand delivery of written notice
of same to the General Counsel of the Company.   15.   Miscellaneous. It is the
parties’ intention that all provisions of this Agreement be enforced to the
fullest extent permitted by law. If, however, any provision of this Agreement is
held to be

9



--------------------------------------------------------------------------------



 



Exhibit 10.1

    illegal or unenforceable, such provision shall be severable and the
remaining provisions of this Agreement shall remain in full force and effect. No
presumption or rule of construction shall be utilized as a result of the
identity of the party drafting this Agreement. This Agreement contains the
entire understanding and agreement between the Company and Executive with
respect to the subject matter of this Agreement and supersedes all prior oral or
written agreements between the parties with respect to that subject matter. The
terms and conditions of the Agreement shall not be amended except by written
agreement signed by both parties; however, as to matters related to confidential
and proprietary information and trade secrets, this Agreement supplements, and
does not supersede Executive’s obligations pursuant to law and any
confidentiality agreement with the Company. The prevailing party in any legal
proceeding brought in relation to this Agreement shall be entitled to recover
from the other party reasonable attorney’s fees and costs incidental to such
proceeding. This agreement shall be governed by, interpreted, construed and
enforced in accordance with the laws of the State of Texas, without reference to
the principles of conflict of laws.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 8 day of
October 2005, to become effective as of the Effective Date.

         
 
  /s/ R. E. Goodrich    
 
 
 
   
 
  RICHARD E. GOODRICH    
 
       
 
  CHICAGO BRIDGE & IRON COMPANY    
 
  (DELAWARE) (on behalf of itself and its owners)    
 
       
 
  By: /s/ David P Bordages    
 
 
 
   
 
       
 
  Title: Vice President Human Resources    
 
       
 
  Date: 10/8/05    

10



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT A

11



--------------------------------------------------------------------------------



 



Exhibit 10.1
October 8, 2005
Mr. Richard E. Goodrich
3 Oakley Downs
The Woodlands, TX 77382
AGREEMENT FOR CONSULTING SERVICES
Dear Rich:
     This letter confirms the Agreement between Chicago Bridge & Iron Company
(Delaware) (“CB&I” or “the Company”) and you for your consulting service.
Because of the knowledge, skill and experience you possess, you have agreed to
serve in an advisory capacity in connection with divestiture, merger &
acquisition (collectively “M&A”) activity as may be requested, in his
discretion, by Gerald M. Glenn, Chairman, President & Chief Executive Officer or
his designee and other mutually agreed services.
     Your service as a consultant under this Agreement will commence on
February 14, 2006 and extend through February 13, 2008, at which time this
Agreement shall terminate.
     You will be paid a non-refundable retainer equal to Fifty Thousand Dollars
($50,000.00) each quarter through the term of this Agreement (i.e. a total of
$400,000 over the entire term of the Agreement). Your first quarterly retainer
payment will be paid no later than February 28, 2006 and subsequent retainer
payments no later than two weeks after the close of each successive quarter.
Such retainer payments shall be regardless of whether any consulting service has
been performed. In addition to this retainer, we agree to pay you at a rate
equal to Two Thousand Dollars ($2,000.00) per day, for those days or part days
worked by you as a consultant and as may from time to time be requested by
Gerald M. Glenn, Chairman, President & Chief Executive Officer or his designee.
     We will also provide you such office, telephone, computer, electronic mail,
secretarial and other facilities and services as are necessary for you to
adequately perform the service called for under this Agreement, whether in your
offices, our offices or other mutually agreeable location. We will also pay all
reasonable and necessary expenses for travel, lodging and incidentals incurred
by you (subject to approval by Gerald M. Glenn) while providing the service
requested, upon your submission of proper supporting documentation. Arrangements
for your travel will be made on the same basis as existed when you were employed
as CFO of the Company. Additionally, the Company will provide you as an expense
item, based on the submission of an expense report, a monthly automobile
allowance equal to Eight Hundred Dollars ($800.00) and will reimburse you for
the expense of related automobile insurance consistent with the Company’s
established standard. Should you maintain a Texas residence, the Company will
also reimburse you for monthly membership expenses in The Woodlands Country
Club.
     We will pay you within thirty (30) days after receipt of your monthly
invoices for service provided and expenses, listing your performance of tasks by
date performed, provided they were approved in advance by Mr. Glenn. Invoices
should be sent to the attention of Gerald M. Glenn, Chairman, President & Chief
Executive Officer, CB&I, One CB&I Plaza, 2103 Research Forest Drive, The
Woodlands, TX 77380.
     You have agreed to perform your services in accordance with that standard
of care, skill and diligence normally provided by a professional person of your
background in the performance of services similar to those provided hereunder.
In addition, you shall submit from time to time whatever other data and reports
we may reasonably require of you in the performance of your duties.

12



--------------------------------------------------------------------------------



 



Exhibit 10.1
     You have agreed not to disclose, either during or after the term of this
Agreement, any secret, confidential, proprietary or other sensitive information
concerning our business, services, products, apparatus or processes, whether
developed, investigated or sold by us, or concerning our customers. In addition,
you have agreed not to disclose information received by us from third parties,
to the extent required by agreements between us or our affiliated companies and
those third parties.
     During the term of this Agreement you will have the right to perform
services for other persons or entities subject to each of your covenants and
restrictions, including concerning non-competition, contained in the Severance
Agreement (“Severance Agreement”) executed between you and CB&I in connection
with your former employment, provided the work you desire to undertake will not
violate your foregoing covenants and restrictions nor interfere with your
commitment under this Agreement or the Severance Agreement.
     It is understood that in serving as a consultant to us, you are acting as
an independent contractor and not as our employee or agent. Accordingly, this
Agreement shall not entitle you to participate in any fringe benefit or
executive compensation program for which the employees or directors of CB&I may
be eligible. Because you are acting as an independent contractor, CB&I will not
be making deductions from the amounts payable to you to cover income tax
withholding, FICA contributions or the like. You will not be entitled to
worker’s compensation, occupational disease or any other insurance benefits from
CB&I. The consulting arrangement provided for in this Agreement will not affect
any benefits to which you will be entitled as a retiree of the Company.
     This is also to confirm that you are not authorized to make any commitment
or to enter into any agreement, the effect of which would be to bind CB&I
without its prior written authorization. You agree to abide by our general
policies and practices as they may apply to your consulting services, of which
we shall from time to time notify you and also any special directions or
requirements which we may communicate to you.
     None of your rights or obligations under this Agreement may be assigned or
sublet by you to anyone else, without our prior written consent.
     This Agreement shall become effective on February 14, 2006, conditioned on
your compliance with all terms of the Severance Agreement, and shall terminate
on February 13, 2008. Either party may terminate this Agreement by at least
thirty (30) days prior written notice, however should the Company terminate this
Agreement, you will be paid within thirty (30) days of the date of such
termination, in a single lump-sum (without discount), the sum of $50,000
multiplied by the number of quarters yet to be paid through February 13, 2008.,
provided, CB&I may terminate, at its option, this Agreement without any further
monetary or other obligation to you in the event of a material breach on your
part of its terms or the terms of the Severance Agreement.
     If during the Consulting Period you are prevented from rendering services
or performing your duties hereunder by reason of illness, death, injury, or
physical, mental, legal, or other disability or incapacity for a period of four
(4) or more successive weeks, or if our business shall at any time be
discontinued or sold, we shall have the right to terminate this Agreement upon
ten (10) days prior written notice to you or your representative. Upon any such
termination the Company shall promptly pay to you (or if you have died, to your
surviving spouse or if none to your estate), in a single lump sum (without
discount), the sum of $50,000 multiplied by the number of quarters yet to be
paid through February 13, 2008.
     This Agreement shall be interpreted in accordance with, and shall in all
respects be governed by, the laws of the State of Texas, without reference to
any rules pertaining to conflicts of law.

13



--------------------------------------------------------------------------------



 



Exhibit 10.1
     If this letter properly sets forth the entire Agreement between us, please
sign and return the original to me, retaining a copy for your file. I will then
forward you a fully executed copy.

     
 
  Sincerely,
 
   
 
  CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
 
   
 
  By: /s/ David P. Bordages
 
   
 
  Title: Vice President Human Resources
 
   
 
  Date: 10/8/05
Accepted this 8th day of October, 2005.
 
   
/s/ R. E. Goodrich
         
Richard E. Goodrich
   

14



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT B

15



--------------------------------------------------------------------------------



 



Exhibit 10.1
(CBI LOGO) [h29308h2930800.gif]
EMPLOYEE INVENTION AND CONFIDENTIAL
INFORMATION AGREEMENT
I. PREAMBLE
WHEREAS, Chicago Bridge & Iron Company N.V. and its subsidiaries and affiliates,
(collectively the “Company”) has hired R. E. Goodrich (“Employee”), and as part
of employment with the Company, Employee may develop inventions, ideas and/or
improvements of value to the Company, and Employee will have access to certain
proprietary, confidential and trade secret information concerning the Company
and its business.
NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
II. COPYRIGHT, INVENTIONS AND PATENTS
(a) Employee agrees to make prompt full written disclosure to the Company and to
hold in trust for the sole right, benefit, and use of the Company, any
inventions, discoveries, trade secrets, developments and improvements
(“Inventions”), whether or not patentable, and works of authorship, whether or
not copyrightable, which are conceived, developed or reduced to practice, or
caused to be conceived, developed or reduced to practice, during the term of
employment, and for a period of three years thereafter if such Inventions relate
to the actual or anticipated business or activities of the Company, result from
or are suggested by work performed by Employee for the Company, or result, in
whole or in part, from use of the Company’s property or premises.
(b) Employee agrees to assign and does hereby assign to the Company all right,
title, and interest in and to all such Inventions and works of authorship, and
further agrees, during the term of employment and thereafter, at the Company’s
request and expense, to review, execute, acknowledge and deliver any and all
papers, not necessarily limited to applications for patents and copyrights, and
to execute any oath or declaration and verify any document in connection with
carrying out the terms of this Agreement, except that Employee shall not be
obligated to assign an Invention for which no equipment, supplies, facilities,
or trade secret information of the Company was used, and which was developed
entirely on Employee’s own time, unless:

  (i)   the Invention relates to:

  (1)   the business of the Company; or     (2)   the Company’s actual or
demonstrably anticipated research or development; or

  (ii)   the Invention results from any work performed by Employee for the
Company.

Notice is hereby provided that the obligation by Employee to assign Inventions
under this Agreement does not apply to an invention which qualifies fully under
the provisions of the Illinois Employee Patent Act. 765 WCS 1060/1.
(c) In the event the Company is unable for any reason whatsoever to secure the
signature of Employee to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign applications for letters patent or copyright, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as agent and attorney in fact, to act for and in Employee’s
behalf and stead to execute and file any such application, and to do all other
lawfully permitted acts to further the assignment, prosecution and issuance of
letters patent or copyright thereof, with the same legal force and effect as if
executed by Employee. Employee hereby waives and quitclaims to the Company any
and all claims of any nature whatsoever which Employee may now have or may
hereafter have for infringement of any patent or copyright resulting from any
such application.

16



--------------------------------------------------------------------------------



 



Exhibit 10.1
(d) Employee agrees that any copyrights in work produced by Employee within the
scope and during the term of Employee’s employment by the Company which relates
to past, present or foreseeable business, products, developments, technology or
activities of the Company shall be considered as a “work for hire.”
III. FURTHER ASSURANCES
Employee agrees to assist the Company, or any party designated by Company,
promptly on the Company’s request, whether before or after the termination of
employment, however such termination may occur, in perfecting, registering,
maintaining, and enforcing, in any jurisdiction, Company’ s rights in the
Inventions by performing all acts and executing all documents and instruments
deemed necessary or convenient by the Company including, but not limited to:
1. Executing assignments, applications, and other documents and instruments in
connection with (a) obtaining patents, copyrights, trademarks, or other
proprietary protections for the Inventions and (b) confirming the assignment to
the Company of all right, title, and interest in the Inventions or otherwise
establishing the Company’s exclusive ownership rights therein; and
2. Cooperating in the prosecution of patent, copyright and trademark
applications, as well as in the enforcement of the Company’s rights in the
Inventions, including, but not limited to, testifying in court or other
administrative body, or before any patent, copyright, trademark or registry
office. Employee will be reimbursed for all out-of-pocket costs incurred in
connection with the foregoing, if requested by the Company after the termination
of employment.
IV. POWER OF ATTORNEY
Employee irrevocably appoints the Company to be Employee’s Attorney-in-Fact in
Employee’s name and on Employee’s behalf to execute any document and to take any
action and to generally use Employee’s name for the purpose of giving to and
preserving for the Company the full benefit of the assignment provisions set
forth above.
V. CONFIDENTIALITY
Employee shall neither during his or her employment (except in the proper
performance of employment duties) nor at any time after the termination of
employment, directly or indirectly use for his or her own purposes or those of
any other person, company, business entity or other organization whatsoever any
trade secrets or confidential information, knowledge or data of the Company,
including without limitation, financial information, client lists, lists of
prospective clients, sales records, programs and techniques, company manuals and
policies, computer programs, software and disks, financial statements and
projections, business plans, budgets, supplier information, employee
compensation schedules, pricing information, or any information which Employee
has been told is “Confidential” or which Employee might reasonably expect the
Company to regard as “Confidential.” Even if information has not been designated
or marked “Confidential,” Employee shall treat information as “Confidential”
information if Employee has been told or otherwise knows or reasonably should
know the information is “Confidential.” The restrictions in this paragraph do
not apply to information which is (1) readily available to the public or within
the Company’s industry, or (2) was acquired by Employee through independent
means or unrelated to the employment relationship with the Company.
VI. EXCLUDED INVENTIONS
All Inventions, if any, which Employee made or conceived prior to employment by
the Company are excluded from the scope of this Agreement. As a matter of
record, Employee has set forth on Exhibit A attached hereto (if any) a complete
list of all Inventions relating to the Company’s business which have been made
or conceived by Employee prior to employment with the Company. Employee
represents and warrants that such list is complete and accurate in all respects.
Employee will make full and prompt disclosure to the Company of all Inventions
subject to assignment to the Company, and all information relating thereto in
Employee’s possession or under his or her control as to possible applications
and use thereof, to an authorized representative of the Company.

17



--------------------------------------------------------------------------------



 



Exhibit 10.1
VII. NO VIOLATION OF THIRD-PARTY RIGHTS
Employee represents, warrants and covenants that Employee:

(a)   will not, in the course of employment with the Company, infringe upon or
violate any proprietary rights of any third party (including, but not limited
to, any third party confidential relationships, patents, copyrights, trade
secrets, or other proprietary rights);   (b)   is not a party to any conflicting
agreements with third parties which will prevent Employee from fulfilling the
terms of employment with the Company and the obligations of this Agreement;  
(c)   does not have in Employee’s possession any confidential or proprietary
information or documents belonging to others and will not disclose to the
Company, use or induce the Company to use, any confidential or proprietary
information or documents of others; and   (d)   agrees to respect any and all
valid obligations which Employee may now have to prior employers or to others
relating to confidential information, inventions, or discoveries which are the
property of those prior employers or others, as the case may be.

Employee has supplied or shall promptly supply to the Company a copy of each
written agreement to which Employee is subject which includes any obligation of
confidentiality, assignment of inventions, or non-competition.
Employee agrees to indemnify, defend and hold harmless Company from any loss,
liability, claim, damage, costs or expenses of any kind (including, but not
limited to, reasonable attorney fees) to which the Company may be subjected by
virtue of a breach by Employee of the foregoing representations, warranties and
covenants.
VIII. OBLIGATIONS UPON TERMINATION
In the event Employee is terminated for any reason, Employee will promptly
(a) deliver to Company all physical property including but not limited to,
disks, documents, notes, print-outs, drawings, blueprints, manuals, letters,
notes, notebooks, reports, sketches, formulae, computer programs and similar
items, memoranda, customer’s lists and all other materials and all copies
thereof relating in any way to the Company’s business and in any way obtained
during the period of my employment with the Company which are in Employee’s
possession or control.
Upon termination of employment with the Company, Employee shall, if requested by
the Company, reaffirm Employee’s recognition of the importance of maintaining
the confidentiality of the Company’s Confidential Information and reaffirm all
of the Employee’s obligations set forth in the Assignment Sections of this
Agreement. In addition, Employee agrees not to make or retain any copies of any
of the foregoing and will so represent to the Company upon termination of
employment.
IX. MISCELLANEOUS
Employee acknowledges that Employee has had the opportunity to seek legal advice
before signing this Agreement and has either done so or has knowingly waived the
right to do so.
The Company may notify anyone who employs Employee or who evidences an intention
to employ Employee of the existence and provisions of this Agreement.
The invalidity or unenforceability of any provision of this Agreement as applied
to a particular occurrence or circumstance or otherwise shall not affect the
validity and enforceability or applicability of any other provision of this
Agreement.
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors or assigns, and shall be binding upon employee’s executors,
administrators, legatees, distributees, and other successors in interest and may
not be changed in whole or in part except in a writing signed by a duly
authorized officer of the Company and Employee.

18



--------------------------------------------------------------------------------



 



Exhibit 10.1
Governing Law — Notwithstanding principles of conflicts of law to the contrary,
all terms and conditions of this Agreement are to be construed and governed by
the laws of the State of Illinois.
Severability. — Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule, such invalidity,
illegality or unenforceability shall not effect any other provision of this
Agreement, and this Agreement shall be reformed, construed, and enforced as if
such invalid, illegal or unenforceable provision had never been contained
therein.
This Agreement contains all of the agreements, representations and
understandings of the parties and supercedes all prior agreements,
representations and understandings, oral or written, related to the subject
matter of this Agreement.
CAUTION TO EMPLOYEE: This Agreement affects important rights. Do not sign it
unless you have read it carefully and are satisfied that you understand it
completely.
I, /s/ R. E. Goodrich (Employee’s Signature), do hereby attest and certify that
I have read the above Agreement and that I have been advised that, due to the
nature of the above Agreement, I should seek legal counsel prior to executing
such Agreement. I (have) (have not) sought such legal counsel and understand
that the above Agreement restricts my rights and activities with regard to my
future work and/or employment possibilities and that the Agreement contains
various duties and obligations of mine to the Company.
Signed: /s/ R. E. Goodrich
Social Security #:
Date: 8 Oct 2005
Accepted for Chicago Bridge & Iron Company (Delaware)
                    (name of Company Accepting)
By: /s/ David P. Bordages
Date: 10/8/05

19